                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

JIM HARRIS, JR., et al.,                          )
                                                  )
                Plaintiffs.                       )
                                                  )
         v.                                       )         No. 1:18-CV-59-ACL
                                                  )
LAW OFFICE OF KEVIN J. DOLLEY,                    )
et al.,                                           )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

       This closed case is before the Court on pro se plaintiff Jim Harris, Jr.’s motion to

disqualify the Honorable Stephen N. Limbaugh, Jr. from this action. For the following reasons,

plaintiff’s motion will be denied.

       Title 28 U.S.C. § 455 governs the disqualification of judges. Section 455 provides for

judicial disqualification where a judge’s impartiality might reasonably be questioned or he has a

personal bias or prejudice. See United States v. Faul, 748 F.2d 1204, 1210-11 (8th Cir. 1984).

In his motion, plaintiff asserts that because the undersigned Judge has presided over plaintiff’s

claims in the past, “there is a factual basis for the ‘average person on the street’ to doubt the

impartiality of the judge.” (ECF No. 10 at 4). Plaintiff disagrees with rulings this Judge has

made in plaintiff’s past cases, and disagrees with rulings this Judge has made in this case, and

therefore seeks disqualification. (Id.)

       Plaintiff’s allegations are insufficient as a basis for reasonably questioning the

impartiality of the undersigned Judge under 28 U.S.C. § 455(a). Plaintiff points to no evidence

of bias other than rulings the district court has made in plaintiff’s cases. The judicial rulings

plaintiff disagrees with are not a valid basis for a bias or partiality motion. See Liteky v. United
States, 510 U.S. 540, 555 (1994). For these reasons, the Court will deny plaintiff’s motion for

judicial disqualification.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to disqualify the undersigned Judge

is DENIED. [ECF No. 10]

        Dated this 5th day of October, 2018.




                                               STEPHEN N. LIMBAUGH, JR.
                                               UNITED STATES DISTRICT JUDGE




                                               2
